Citation Nr: 1539411	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  12-03 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.  This appeal comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In July 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been added to the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for hypertension.  

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran served on active duty in the Army from March 1969 to March 1971.  The Veteran's separation examination, performed in January 1971, listed his blood pressure as 150/60.  In February 1971, he underwent a five-day hypertensive work up.  The report of this work up noted daily blood pressure readings of 138/70, 130/68, 130/60, 128/68, and 124/70.

A review of the Veteran's post service treatment reports revealed multiple blood pressure readings, including 120/64 in March 1979; 126/68 in August 1983; 133/71 in January 1990; 128/72 in May 1990; 118/70, 128/76, and 112/70 in July 1998; 118/70 in August 1998; 143/78 in March 2001; 138/80 in July 2001; and 150/84 in April 2002.  
A medical history report, completed in September 1998, noted that the Veteran did not have a history of high blood pressure.  More recent post service treatment reports reflect diagnoses of and treatment for hypertension.

At his July 2015 Travel Board hearing, the Veteran submitted an October 2014 medical opinion from W.W., M.D., and a July 1015 medical opinion from R.H., M.D.  Although both of these opinions suggest a causal relationship between the Veteran's military service and his current hypertension, both also reached this conclusion based upon an incomplete review of the Veteran's post service treatment records.  Dr. W. specifically acknowledged in his opinion that the Veteran's complete medical records were not considered.  Although Dr. H. does not indicate what specific treatment records were considered - his opinion fails to reference any post service treatment records from March 1971 up until July 2015, a period over 44 years.  As there are numerous blood pressure readings noted within the Veteran's post service treatment records, the Board finds both of the opinions submitted by the Veteran to be of questionable probative value and inadequate to justify a grant of service connection herein.  Under these circumstances, the Board finds that a new medical opinion, based upon a complete review of the record, is required to determine if the Veteran's current hypertension is related to his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In finding that further development is necessary to adjudicate this appeal, the Board acknowledges the Court's decision in Mariano v. Principi, 17 Vet. App. 305 (2003). Although Mariano states that it "would not be permissible for VA to undertake such additional development if a purpose was to obtain evidence against an appellant's case," the Court has held that VA may undertake the development of additional evidence if, as here, it is necessary to render an informed decision on the claim. See Douglas v. Shinseki, 23 Vet. App. 19 (2009) (distinguishing Mariano, 17 Vet App. at 312).


Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim, including any and all post service treatment records relating to the Veteran's hypertension.

Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded the appropriate examination to determine whether his current 
hypertension is related to his military service.  The Veteran's entire claims file must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

Following a review of the evidence of record, a clinical evaluation, and with consideration of the Veteran's statements, the examiner must provide an opinion as to: (a) whether the Veteran's current hypertension is related to his military service; (b) whether hypertension was shown to have manifest to a compensable degree within the year after the Veteran's period of active duty service ending March 12, 1971.

The examiner must be advised that service connection may be granted for any disorder diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  In making this determination, the examiner must provide explicit consideration of the Veteran's blood pressure readings inservice and outside of service.  The examiner must also consider the October 2014 medical opinion from W.W., M.D., and the July 1015 medical opinion from R.H., M.D.

If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why the opinions would require speculation.  The examiner must indicate whether there was any further need for 
information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

4.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the issue on appeal must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




